 

Exhibit 10.1

 

EXECUTION VERSION

 

STRICTLY CONFIDENTIAL

Searchlight II CLS, L.P.

c/o Searchlight Capital Partners, L.P.

745 5th Avenue

New York, NY 10151

June 15, 2016

Communications Sales & Leasing, Inc.

10802 Executive Center Drive

Benton Building Suite 300

Little Rock, Arkansas 72211

Attention:  General Counsel

Ladies and Gentlemen:

This letter agreement is being entered into in connection with the investment by
Searchlight II CLS, L.P., a Delaware limited partnership (the “Purchaser”) in
Communications Sales & Leasing, Inc., a Maryland corporation (the “Company”),
pursuant to the Common Stock Subscription Agreement, dated as of June 9, 2016
(as amended, restated or modified from time to time, the “Subscription
Agreement”), by and between Citigroup Global Markets Inc., a Delaware
corporation (the “Seller”) and the Purchaser.

The parties to this letter agreement hereby agree as follows:

1. Board Representation; Effectiveness.  Immediately following the closing of
the transactions contemplated by the Subscription Agreement (the “Closing”) and
the completion of the Company’s customary procedures for director selection,
including but not limited to a background check, the completion of
questionnaires and the Governance Committee process (which process the Company
agrees to commence as promptly as practicable after the identification of the
Purchaser Designee (as defined below)), the Company shall (a) cause the total
number of directors constituting the board of directors of the Company (the
“Board”) to be increased by one director and (b) cause the Purchaser Designee
(as defined below) to be appointed to the Board to fill such newly created
directorship; provided, that such Purchaser Designee is reasonably acceptable to
the Board. Notwithstanding anything to the contrary herein, this letter
agreement shall be effective and shall bind the parties hereto only in the event
that the Purchaser and the other investors to whom the Seller is selling shares
of Common Stock pursuant to the Subscription Agreement and the other
subscription agreements entered into by the Seller with such other investors on
June 9, 2016 (the “Other Subscription Agreements”) acquire at least 14,703,993
shares of Common Stock pursuant to the Subscription Agreement and the Other
Agreements in the aggregate (the “Effectiveness Condition”).  If the
Effectiveness Condition is not satisfied, this letter agreement shall terminate
and shall be deemed void ab initio.

 

--------------------------------------------------------------------------------

 

2. Designation of Purchaser Designee.  For so long as the Designation Condition
(as defined below) is satisfied, the Purchaser shall have the right to designate
one individual for nomination and election to the Board (such individual, the
“Purchaser Designee”).  For so long as the Designation Condition is satisfied,
at each meeting of stockholders for the election or appointment of directors,
the Company shall take all action reasonably necessary to cause (a) the
Purchaser Designee to be included in the slate of nominees recommended by the
Board for election, (b) the Purchaser Designee to be nominated for election as a
director, (c) the Purchaser Designee’s nomination for election as a director to
be recommended by the Board to the stockholders, and (d) proxies or consents to
be solicited by the Company in favor of the Purchaser Designee’s election as a
director; provided, in all such cases that such Purchaser Designee is reasonably
acceptable to the Board.  For purposes of this letter agreement, “Designation
Condition” shall mean the Purchaser and its affiliates, collectively, (a) at all
times (i) prior to June 15, 2019, beneficially own at least 5% of the issued and
outstanding shares of common stock of the Company (“Common Stock”) or (ii) on or
after June 15, 2019, beneficially own at least 8% of the issued and outstanding
shares of Common Stock and (b) are in compliance with this letter agreement.

3. Vacancies; Removal.  In the event that (a) a vacancy is created at any time
by the death, disability, retirement, removal or resignation of the Purchaser
Designee and (b) the Designation Condition is satisfied, the Company shall cause
the vacancy created thereby to be filled by a designee of the Purchaser as soon
as possible after the Purchaser makes such designation; provided, that such
designee is reasonably acceptable to the Board.  For so long as the Designation
Condition is satisfied, the Company (i) shall not, directly or indirectly, take
any action to propose, encourage or facilitate the removal of any Purchaser
Designee, (ii) shall recommend that stockholders vote against any such proposal,
and (iii) shall solicit proxies or consents against any such proposal.  In the
event that Designation Condition is no longer satisfied  (the “Designation
Termination Date”), the Company shall no longer be obligated to cause the
Purchaser Designee to be nominated for election to the Board at the next meeting
of stockholders of the Company for the election of directors and from and after
the Designation Termination Date, the Purchaser will have no right to designate
an individual for election or appointment to the Board.

4. Notices, etc.  For so long as the Purchaser Designee is a member of the
Board, the Company shall cause the Purchaser Designee to be provided with such
notice, documents and materials given to other members of the Board (“Other
Members”) at the same time and in the same manner as such notice, documents or
materials are given to the Other Members, and in all cases at such time and in
such manner as is provided by the organizational documents of the Company.  The
Purchaser Designee shall be subject to all policies, procedures, codes, rules,
standards and guidelines of the Company that are applicable to Other Members and
shall maintain the confidentiality of the Company’s information in accordance
with Company policies. The Purchaser shall cause each Purchaser Designee to
provide all information reasonably requested by the Company for the completion
of its procedures, codes, rules, standards and guidelines.  The Company shall
not establish any committee of the Board or subcommittee thereof for the
principal purpose of excluding the Purchaser Designee from the ordinary
deliberations or functions of the Board (except to the extent required by
Company recusal policies adopted in good faith by the Board).

2

--------------------------------------------------------------------------------

 

5. Reimbursement; D&O Insurance; Indemnification.  The Company shall reimburse
the Purchaser for any reasonable expenses incurred by the Purchaser Designee in
connection with performing his or her duties as a member of the Board, any
committee of the Board or any subcommittee of any such committee, in the same
manner as, and to the extent that, the Other Members are reimbursed for such
reasonable expenses.  The Company shall take all actions necessary to ensure
that (a) the Purchaser Designee is covered by and made a named insured under any
director and officer liability insurance policies or other similar liability
insurance policies that may be maintained by or on behalf of the Company and (b)
the Purchaser Designee is granted the same rights to exculpation,
indemnification and advancement of expenses as the Other Members under the
organizational documents of the Company.  

6. Stockholders Agreement.  (a) From the date of this letter agreement and until
six months after the later of the Designation Termination Date and the date that
Purchaser Designee is no longer a director (the “Standstill End Date”), the
Purchaser shall, and shall cause each of its affiliates (in each case, to the
extent that it owns any Common Stock) to, be present, in person or by proxy, at
each and every Company stockholder meeting, and otherwise to cause all Common
Stock owned by them to be counted as present for purposes of establishing a
quorum at any such meeting, and to vote or consent on any matter (including
waivers of contractual or statutory rights), or cause to be voted or consented
on any such matter, all such Common Stock in proportion to the votes cast by the
other holders of Common Stock on such matter provided, however, that,
notwithstanding anything herein to the contrary, with respect to  a proposal
related to an Extraordinary Transaction (an “Excluded Matter”), the Purchaser
and its Affiliates may vote their shares of Common Stock beneficially owned,
directly or indirectly, in the sole discretion of Purchaser or such Purchaser
affiliate, as applicable.  As used herein, an “Extraordinary Transaction” means
any merger, consolidation, business combination, sale or acquisition of material
assets, liquidation or dissolution involving the Company or a material amount of
its assets or businesses (each, an “Extraordinary Transaction”).

(b) From the date of this letter agreement and until the Standstill End Date,
the Purchaser hereby grants, and shall cause each of its affiliates (in each
case, to the extent that it owns any Common Stock) to grant, an irrevocable
proxy, which shall be deemed coupled with an interest sufficient in law to
support an irrevocable proxy, to the Company or its designees, to vote, with
respect to any matter (including waivers of contractual or statutory rights)
other than Excluded Matters, all Common Stock owned by it in proportion to the
votes cast by the other holders of Common Stock on such matter; provided,
that such proxy shall automatically be revoked as to a particular share of
Common Stock upon any sale of such share from the Purchaser or one of its
affiliates to a Person other than the Purchaser or one of its affiliates.

(c) From the date of this letter agreement and until the Standstill End Date,
the Purchaser and its affiliates (the “Purchaser Group”) shall not directly or
indirectly (i) seek a seat on the Board whether through formal nomination
procedures under the Company’s Articles of Amendment and Restatement and Amended
and Restated Bylaws or otherwise (except pursuant to this letter agreement and
pursuant to the terms hereof), and the Purchaser Group shall not support any
individual for nomination or election to the Board (except pursuant to the
proportional voting requirements set forth herein); (ii) engage in proxy or
written consent solicitations or contests or in any way participate in, any
solicitation of any proxy, consent or other authority to vote any shares of
Common Stock (it being understood that the foregoing shall

3

--------------------------------------------------------------------------------

 

not prevent the Purchaser from submitting a revocable proxy to an officer of the
Company to vote the Purchaser’s shares of Common Stock in accordance with the
recommendation of the Board); (iii) submit a stockholder proposal or any other
agenda item at or with respect to any stockholder meeting; or (iv) exercise any
other rights as a stockholder of the Company in a manner that is intended to
influence or control the management, governance or policies of the Company.
Notwithstanding anything to the contrary herein, nothing in this letter
agreement shall be deemed to in any way restrict or limit the Purchaser
Designee’s action in his or her capacity as a director of the Company.

7. Amendment; Waiver.  This letter agreement may be amended, supplemented or
otherwise modified only by a written instrument executed by the Company and the
Purchaser.  Neither the failure nor delay on the part of any party hereto to
exercise any right, remedy, power or privilege under this letter agreement shall
operate as a waiver thereof, nor shall any single or partial exercise of any
right, remedy, power or privilege preclude any other or further exercise of the
same or of any other right, remedy, power or privilege, nor shall any waiver of
any right, remedy, power or privilege with respect to any occurrence be
construed as a waiver of such right, remedy, power or privilege with respect to
any other occurrence.  No waiver shall be effective unless it is in writing and
is signed by the party asserted to have granted such waiver.

8. Assignment.  This letter agreement may not be assigned by a party without the
express prior written consent of the other party; provided, however, that the
Purchaser shall be entitled to assign all or a portion of its rights and
obligations hereunder to any of its affiliates that are controlled by the
Purchaser, control the Purchaser or are under common control with the Purchaser
(other than portfolio companies) without such prior written consent; provided,
further, that any such assignment shall not relieve the Purchaser of its
obligations hereunder.

9. Governing Law; Jurisdiction; Waiver of Jury Trial.  This letter agreement
shall be governed by and construed in accordance with the laws of the State of
New York, without regard to principles of conflicts of laws thereof.  Each of
the parties hereto irrevocably submits to the exclusive jurisdiction of the
courts located in the City and County of New York (and the appellate courts
thereof).  THE PARTIES HEREBY WAIVE TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW TRIAL BY JURY IN ANY JUDICIAL PROCEEDING INVOLVING ANY ACTION,
CLAIM OR PROCEEDING ARISING OUT OF OR RELATING TO THIS LETTER AGREEMENT.

10. Specific Performance.  Each party acknowledges and agrees that in the event
of any breach of this letter agreement by any of them, the other parties would
be irreparably harmed and could not be made whole by monetary damages.  Each
party accordingly agrees to waive the defense in any action for specific
performance that a remedy at law would be adequate and agrees that the parties,
in addition to any other remedy to which they may be entitled at law or in
equity, shall be entitled to specific performance of this letter agreement
without the posting of a bond.

11. Entire Agreement.  This letter agreement sets forth the entire understanding
of the parties hereto with respect to the subject matter hereof.  This letter
agreement supersedes all other prior agreements and understandings between the
parties with respect to such subject matter.

4

--------------------------------------------------------------------------------

 

12. Counterparts.  This letter agreement may be signed (including by “.pdf” or
other electronic transmission) in any number of separate counterparts, each of
which shall be deemed an original, but all of which taken together shall
constitute one letter agreement.

(Remainder of Page Intentionally Left Blank.)

 

 

 

5

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have executed and delivered this letter
agreement on the date first written above.

 

COMMUNICATIONS SALES & LEASING, INC.

 

 

 

By:

 

/s/ Daniel Heard

 

 

Name: Daniel Heard

 

 

Title:   EVP – General Counsel

 

 

 

SEARCHLIGHT II CLS, L.P.

 

 

 

By:

 

SEARCHLIGHT II CLS GP, LLC,

 

 

Its General Partner

 

By:

 

/s/ Andrew Frey

 

 

Name: Andrew Frey

 

 

Title:   Authorized Officer

 

Signature Page to Governance Letter Agreement